Per Curiam.
To make out a ease for the jury, the plaintiff must prove that the Coca-Cola he drank was manufactured and marketed by this defendant for human consumption. This record is devoid of any evidence to that effect. That the Coca-Cola was purchased from “the Coca-Cola man from Dunn,” and the bottle had “Dunn” written on the bottom will not suffice. Indeed, the operator of the delivery truck from defendant’s plant, testifying for plaintiff, stated he did not deliver any Coca-Cola to Stewart’s place of business. In the absence of proof of this essential element of plaintiff’s cause of action, the judgment in the court below must be
Affirmed.